Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 18, 2019

The Court of Appeals hereby passes the following order:

A20A0730. CHRISTOPHER L. JOHNSON v. JOE C. BISHOP et al.

         Christopher L. Johnson is currently serving a life sentence for murder after
entering a guilty plea in 1998. After the denial of Johnson’s motion for out-of-time
appeal, he filed multiple post-conviction motions, including a petition for a “Writ of
Error Quo Warranto,” a “Motion in Arrest to Stay the Judgment to Correct a Void
Sentence and Judgment,” a “Motion for Judgment Nihil Dicit,” and a petition for a
writ of mandamus. The trial court dismissed the filings. Johnson then filed the
instant direct appeal. It appears, however, that jurisdiction is proper in the Supreme
Court.
         In State v. Murray, 286 Ga. 258 (687 SE2d 790) (2009), the Supreme Court
held that “[i]f the underlying action is a murder case, [the Supreme] Court has
jurisdiction of the appeal, regardless of whether the order being appealed is based on
facts having some bearing on the underlying criminal trial.” Id. at 259 (1). See also
Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, J., concurring);
State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this Court
to transfer “all cases in which either a sentence of death or of life imprisonment has
been imposed upon conviction of murder”).
      Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.
                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     11/18/2019
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.